              Case 20-11043-RAM   Doc 8       Filed 02/06/20   Page 1 of 4




                   UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF FLORIDA
                             Miami Division

In re:                                    Case No. 20-11043-RAM

GEORGE DE ARMAS,                          Chapter 13

         Debtor.

______________________/

                 MOTION TO DISMISS CHAPTER 13 CASE
                   PURSUANT TO 11 U.S.C. § 109(e)

         Creditor, Casa Financial Holdings, LLC. (the “Creditor”), by and

through its undersigned attorney moves to dismiss the above case

pursuant to 11 U.S.C. § 109(e), and states:

         1.     Creditor holds a final judgment against the Debtor, dated

November 4, 2019, in the amount of $636,569.40, with post judgment

interest accruing thereon. Creditor has filed its claim in this matter with

supporting documentation.

         2.     Though the Debtor has yet to file her schedules, it is clear

and unequivocal that the Creditor’s claim is noncontingent, liquidated,

unsecured and significantly greater than the thresholds provided by 11

U.S.C. § 109(e).

         3.     Specifically, 11 U.S.C. § 109(e), entitled “Who may be a

debtor,” provides in pertinent part that:

                                          1
         Case 20-11043-RAM     Doc 8       Filed 02/06/20   Page 2 of 4




            Only an individual with regular income that owes, on
            the date of the filing of the petition, noncontingent,
            liquidated, unsecured debts of less than $419,275
            and noncontingent, liquidated, secured debts of less
            than $1,257,850 or an individual with regular income
            and such individual's spouse, except a stockbroker
            or a commodity broker, that owe, on the date of the
            filing of the petition, noncontingent, liquidated,
            unsecured debts that aggregate less than $419,275
            and noncontingent, liquidated, secured debts of less
            than $1,257,850 may be a debtor under chapter 13
            of this title.

      4. Generally, “[t]he eligibility criteria set forth in § 109(e) are

specific and restrictive, with monetary amounts established to govern

eligibility so as to ensure that those persons for whose benefit the

chapter is directed are those who employ its provisions.” Alan N.

Resnick and Henry J. Sommer, 2 Collier on Bankruptcy ¶ 109.06[1]

(16th ed. 2013) at 109–37. Thus, “the eligibility limits of Section 109(e)

should be strictly construed.” In re Rios, 476 B.R. 685, 688

(Bankr.D.Mass.2012), citing In re Soderlund, 236 B.R. 271, 274 (9th

Cir. BAP 1999). See also In re Marchetto, 24 B.R. 967, 969 (1st

Cir.BAP 1982) (“[t]he provisions of Section 109(e) have consistently

been strictly interpreted”), citing In re Cronkleton, 18 B.R. 792, 793

(Bankr.S.D.Ohio 1982). Based upon Creditor’s judgment alone, the

Debtor clearly falls outside the debt limits set for in Section 109(e) and

is therefore ineligible to be a Debtor in a chapter 13 proceeding.

                                       2
         Case 20-11043-RAM     Doc 8       Filed 02/06/20   Page 3 of 4




      WHEREFORE, it is respectfully requested that Debtor’s counsel

be sanctioned accordingly.

      I HEREBY CERTIFY that I am admitted to the Bar of the United

States Bankruptcy Court for the Southern District of Florida, and that I

am in compliance with the additional qualifications to practice in this

Court set forth in Local Rule 2090-1(A) and that a true and correct copy

of the foregoing was furnished by United States mail to all parties on

the attached Service List and electronically filed with the Clerk of Court

by using the CM/ECF system which will send a notice of electronic filing

to all parties and counsel identified on the CM/ECF service list

maintained by the Court in this case on February 6, 2020.



                                       Respectfully submitted,
                                       RONIEL RODRIGUEZ IV, P.A.
                                       20533 Biscayne Blvd., #1243
                                       Aventura, Florida 33180
                                       305-773-4875 Dade/Direct

                                       By: /s/ Roniel Rodriguez
                                       Roniel Rodriguez IV
                                       Florida Bar No.: 544787
                                       E-mail:     Ron@RJRfirm.com




                                       3
           Case 20-11043-RAM   Doc 8       Filed 02/06/20   Page 4 of 4




Service List:

United States Mail:

George De Armas
2451 Brickell Ave #19-R
Miami, FL 33129


Via ECF:

Nancy K. Neidich e2c8f01@ch13miami.com ecf2@ch13miami.com
Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
Timothy S Kingcade, Esq on behalf of Debtor;
scanner@miamibankruptcy.com, kingcadeserve@bellsouth.net;




                                       4
